                  Case 1:18-cv-00600-PGG Document 58
                                                  57 Filed 04/30/20
                                                           04/29/20 Page 1 of 1




                                                                                                           WWW.RIVKINRA DLE R.COM
F R A N K A. V A L V E R D E
P AR TN E R                                                                                                926 RXR Plaza
(516) 357- 3339                                                                                            Uniondale, NY 11556-0926
F r a n k . v a l ve r d e @ r i v k i n . c o m
                                                                                                           T 516.357.3000 F 516.357.3333
                                                                 April 30, 2020

                                                                                                April 29, 2020

VIA ECF FILING
Honorable Paul G. Gardephe
Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square
New York, NY 10007


                 Re:               The Travelers Indem. Co. v. Harleysville Ins. Co., et al.,
                                   Case No.: 18-cv-600 (PGG)
                                   RR file no.: 4584-413

Your Honor:

        We represent plaintiff, The Travelers Indemnity Company (“Travelers”), in this
declaratory judgment action. We write to inform the Court that the parties have reached a
settlement in principle and to request an extension of time to June 4, 2020 to file a motion for
costs and an accounting while the parties work out the details of the settlement agreement.
We anticipate that the motion will not be necessary once the settlement agreement is finalized
and executed. Defendant, Harleysville Insurance Company of New York, has consented to
this request.

                 We thank the Court for its attention to this matter.

                                                                                       Very truly yours,

                                                                                       RIVKIN RADLER LLP

                                                                                              /s/
                                                                                       Frank A. Valverde

cc:              Jeffrey Rubinstein, Esq (for Harleysville) (Via ECF)
4784923 v2




9 Thurlow Terrace                                  21 Main Street, Court Plaza South       477 Madison Avenue                2649 South Road
Albany, NY 12203-1005                              West Wing, Suite 158                    New York, NY 10022-5843           Poughkeepsie, NY 12601-6843
T 518.462.3000 F 518.462.4199                      Hackensack, NJ 07601-7021               T 212.455.9555 F 212.687.9044     T 845.473.8100 F 845.473.8777
                                                   T 201.287.2460 F 201.489.0495
